internal_revenue_service number release date index numbers ---------------------------- ------------------------------- ---------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b03 plr-164298-05 date date legend llc members --------------------------------- ----------------------- ------------------- ------------------------- -------------------- ------------------------- ---------------------- ------------------------- ----------------------- ------------------------- --------- ----------------------- state date dear ------------- this letter responds to a letter dated date and subsequent correspondence written on behalf of llc requesting an extension of time under ' of the procedure and administration regulations for llc to elect to be treated as an association_taxable_as_a_corporation for federal tax purposes and relief to file a late s_corporation_election under ' b of the internal_revenue_code plr-164298-05 the information submitted provides that llc is a state limited_liability_company formed on date the members of llc intended that llc be an s_corporation for federal tax purposes effective date however neither form_8832 entity classification election nor form_2553 election by a small_business_corporation was filed timely for llc sec_301_7701-3 provides that a business_entity that is not classified as a corporation under ' b or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with at least two members can elect either to be classified as an association and thus a corporation under ' b or a partnership sec_301_7701-3 provides that unless an entity elects otherwise a domestic eligible_entity is as a partnership if it has two or more members sec_301_7701-3 provides that to elect to be classified other than as provided in ' b an eligible_entity must file form_8832 with the designated service_center sec_301_7701-3 provides that an election will be effective on the date specified on the form_8832 or on the date filed if no such date is specified the effective date specified on form_8832 cannot be more than days prior to the date the election is filed under ' c the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or an announcement published in the internal_revenue_bulletin sec_301_9100-1 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of ' sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_1362 generally provides that a small_business_corporation may elect to be an s_corporation plr-164298-05 sec_1362 provides when an s election will be effective generally if an election to be treated as an s_corporation is made within the first two and one-half months of a corporation s taxable_year then the corporation will be treated as an s_corporation beginning in the year in which the election is made sec_1362 provides that if an s election is made after the first two and one-half months of a corporation s taxable_year then the corporation will not be treated as an s_corporation until the taxable_year following the year the s election is made sec_1362 provides that if an election under ' a is made for any taxable_year after the date prescribed by ' b for making the election or no election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election then the secretary may treat such election as timely made for such taxable_year and ' b shall not apply based on the facts submitted and representations made we conclude that the requirements of ' sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result llc is granted an extension of time of days from the date of this letter to file a completed form_8832 with the appropriate service_center electing under ' c to be classified as an association_taxable_as_a_corporation for federal tax purposes effective date a copy of this letter should be attached to the form_8832 additionally we conclude that llc has established reasonable_cause for failing to make a timely election to be an s_corporation for its taxable_year that began on date and that llc is eligible for relief under ' b accordingly provided that llc makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective date within days following the date of this letter then such election will be treated as timely made for llc effective date a copy of this letter should be attached to the form_2553 except as expressly provided herein we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically we express or imply no opinion concerning whether llc was or is a small_business_corporation under sec_1361 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-164298-05 under a power_of_attorney on file with this office we are sending a copy of this letter to llc’s authorized representative s sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for ' purposes cc
